Citation Nr: 0822450	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-10 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hepatitis.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
tinnitus.  

3.  Entitlement to service connection for dental condition, 
identified as loss of teeth.  

4.  Entitlement to an increased (compensable) disability 
evaluation for left ear hearing loss.  

5.  Entitlement to an evaluation  in excess of 20 percent for 
residuals of a right shoulder dislocation.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1955 to September 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from various rating determinations of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In April 2008, the veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO.

The issues of entitlement to an increased evaluation for a 
right shoulder disorder and the reopened claim for service 
connection for tinnitus are remanded to the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on his part.




FINDINGS OF FACT

1.  At the time of his April 2008 hearing, the veteran 
indicated that he wished that the issue of whether new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for hepatitis be withdrawn. 

2.  The RO denied service connection for tinnitus in November 
1980.  While the veteran subsequently perfected the appeal, 
he withdrew the issue from appellate status in September 
1981.  Thus, the decision became final.

3.  Evidence received since the denial of service connection 
for tinnitus in November 1980 raises a reasonable possibility 
of substantiating the claim.

4.  The veteran does not have a chronic dental disability 
that was incurred in combat, due to trauma, or as a prisoner-
of-war.

5.  Throughout the duration of the appeal, the veteran's left 
ear hearing loss was manifested by no worse than Level VII 
hearing; service connection is not in effect for right ear 
hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the veteran, 
as it relates to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for hepatitis, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 
38 C.F.R. § 20.204 (2007).

2.  The November 1980 rating decision denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (c) 
(West 2002).

3.  Evidence received since the November 1980 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

4.  A chronic dental disability to include loss of teeth, for 
compensation purposes, was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.381 (2007).

5.  The criteria for the assignment of a compensable rating 
for left ear hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Hepatitis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
In an April 2008 statement in support of claim, the veteran 
indicated that he wished that the issue of service connection 
for hepatitis be discontinued.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of this issue and it is 
dismissed.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

As it relates to the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for tinnitus, the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"); 
see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision, further assistance is unnecessary to aid 
the veteran in substantiating the element of his claim 
decided in this appeal.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The April 2005 letter informed the veteran of the information 
and evidence necessary to substantiate the claim, what types 
of evidence VA would undertake to obtain, and what evidence 
the appellant was responsible for obtaining.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal in March 2006.

As the Board concludes below that the preponderance of the 
evidence is against the claim of service connection for a 
dental condition, loss of teeth, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

As it relates to the issue for an increased evaluation for 
left ear hearing loss, the April 2005 letter told the veteran 
to submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence. 
As to the five elements listed above in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the veteran has 
substantiated his status as a veteran.  The second and third 
Dingess elements are also substantiated inasmuch as service 
connection has been established for the disability issue.  
The March 2006 letter discussed the criteria for the 
assignment of effective dates and ratings.  
At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 
The April 2005 letter told the veteran that he could 
substantiate his claim with evidence that the disability had 
worsened.  The March 2006 letter told him that he could 
substantiate the claim with evidence of the effect of the 
disability on work.  
He was not specifically told that the claim could be 
substantiated with evidence of the impact of the disability 
on daily life.  However, the veteran was provided a VA 
examination in which the impact of the disability on daily 
life was discussed.  This discussion should have put him on 
notice that such evidence was relevant to substantiating the 
claim.
While the disability is rated on the basis of specific test 
results, the veteran knew of the requirement as he made 
reference to the test results in a January 2006 statement in 
support of claim.  Hence, additional notice was not required 
on the second element of Vazquez-Flores notice.
The March 2006 letter provided notice on the third Vazquez-
Flores notice element; and the April 2005 VCAA letter 
provided examples of evidence that could be submitted to 
substantiate the claim.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the notices.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded several VA 
audiological evaluations.  As to the necessity for a VA 
examination as it relates to the issue of service connection 
for a dental condition, the veteran's service medical records 
do not reveal any disability for which service connection may 
be granted based upon the current laws and regulations 
relating to dental disorders.  As such, no further action is 
necessary to assist the claimant with the claim. 


Tinnitus-New and Material

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection usually requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In November 1980, the RO denied service connection for 
tinnitus.  The veteran submitted a timely notice of 
disagreement and a statement of the case was issued.  The 
veteran subsequently filed a timely substantive appeal.  In 
an August 1981 rating determination, the RO assigned a 
temporary total disability evaluation for otitis media with 
perforated bilateral tympanic membranes, from October 13, 
1980, to December 1, 1980.  Thereafter, the RO assigned a 10 
percent disability evaluation.  

In a September 1981 letter, the RO informed the veteran of 
its decision and indicated that it was a substantial grant of 
the benefits sought on appeal.  The RO also requested that 
the veteran indicate whether he still desired a personal 
hearing.  In a letter received later that month, the veteran 
indicated that the RO's actions were satisfactory to him and 
that he would not be filing an appeal nor did he desire a 
personal hearing.  Thus, the decision became final.

In denying service connection, the RO indicated that service 
medical records were negative for constant tinnitus, which 
was claimed more than 16 years after service.  It further 
observed that audiometric examination did not show the 
existence of constant tinnitus.  

Evidence received subsequent to the November 1980 rating 
determination includes the results of the April 2005, July 
2005, and March 2006 VA audiological evaluations and the 
testimony of the veteran at his April 2008 hearing.  At the 
time of the March 2006 VA audiological evaluation, the 
veteran was noted to have a history of tinnitus.  

At his April 2008 hearing, the veteran stated that he had had 
numerous infections and ringing in his ears.  He noted having 
ringing in his ears prior to the reconstructive surgery and 
subsequent to the surgery.  The veteran testified that he had 
had ringing in his ears since his inservice ear injury and 
that the ringing had continued to this day.  He noted that he 
had just associated the tinnitus with all the other problems 
he had had with his ears and did not realize it was a 
separate issue.  

The evidence added to the record since the November 1980 
decision directly addresses the issue on appeal.  One of the 
bases for the previous denial was the absence of a finding of 
tinnitus.  The March 2006 examination report notes a history 
of tinnitus.  Moreover, the Board observes that the veteran 
sustained a severe ear injury in service.  Furthermore, his 
testimony provides a continuity of symptomatology following 
his inservice injury.  The newly received evidence relates to 
elements of the service connection claim that were not 
established at the time of the prior denial, and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Thus, the claim is reopened.



Dental Condition

As for claims for service connection for dental conditions, 
current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service-connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. 
§ 3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following will not be service-connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

There are various categories of eligibility for VA outpatient 
dental treatment, such as veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for veterans having a noncompensable 
service-connected dental condition, provided they apply for 
treatment within a year after service (Class II eligibility); 
those having a noncompensable service-connected dental 
condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); and those who 
were detained as a POW (Class II(b) and Class II(c) 
eligibility), etc.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Here, the veteran's SMRs are absent any findings of a 
traumatic dental injury.  Dental examinations conducted from 
1955 through the veteran's separation from service reveal 
that the he had pulpitis, multiple caries and numerous teeth 
removed.  The veteran had teeth 1, 2, 4, 5, and 6 extracted 
in December 1960.  The veteran had teeth 11, 12, 14, 15, and 
16 extracted in January 1961.  The veteran also had teeth 18, 
19, 24, and 25 extracted in February 1961.  Teeth 23 and 26 
were extracted in March 1961.  The veteran was given a 
replacement for teeth 18, 19, 23, 24, 25, 26, 29, and 30 in 
July 1961 and replacement was again performed in April 1963.  

At his April 2008 hearing, the veteran testified that he 
started having problems with his teeth in 1961.  He indicated 
that he was on two six hour flights per day.  It was with the 
long hours that he started having dental problems and 
toothaches.  He noted that he went to the dental office and 
his teeth were removed and he was given an immediate upper 
and lower partial.  The veteran stated that he had bone 
fragments which were not removed on the first occasion.  He 
noted that he was given a compete re-do of the previous 
dental work.  The veteran reported that he did not have any 
problems with his teeth until 1961.  He testified that the 
stringent requirements of his duty prevented him from 
maintaining proper hygiene, which caused him to have to have 
all his teeth removed.  The veteran indicated that from the 
time he started having dental pain until the time his teeth 
were removed was around 30 days.  

Although the veteran received dental treatment in service, 
VA's General Counsel has held that dental treatment of teeth, 
even extractions, during service does not constitute dental 
trauma.  See VAOPGCPREC 5- 97 (Jan. 22., 1997; corrected on 
February 25, 1997).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the Chief Legal Officer 
of the Department.  38 U.S.C.A. § 7104(c). Therefore, service 
connection for compensation purposes cannot be granted merely 
due to the need for treatment of teeth (or a tooth) while on 
active duty, as that type of treatment in service was not 
tantamount to dental trauma.

With there being no evidence of any trauma in service, or the 
existence of a dental condition other than teeth being 
extracted, pulpitis, and acute periodontal disease, there 
simply is no basis upon which to establish service connection 
for compensation purposes.  In view of this, the veteran has 
not presented a legal claim for a VA benefit, and his appeal 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Left Ear Hearing Loss

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the provisions of 38 C.F.R. 
§ 4.85 establish eleven auditory acuity levels from Level I 
for essentially normal acuity to Level XI for profound 
deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 
are used to calculate the rating to be assigned.  "[T]he 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIa, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral 
determined from Table VI or Via will be used in the former 
circumstance, while the Roman numeral will be elevated to the 
next higher Roman numeral in the latter circumstance.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86.

To determine the disability evaluation from hearing loss, the 
Roman numeral values derived from Table VI are applied to 
Table VII.  38 C.F.R. § 4.85(f) states that when impaired 
hearing is service-connected in only one ear, the non- 
service-connected ear will be assigned a Roman numeral value 
of I.  Therefore, a Roman numeral value of I will be used for 
the non-service-connected left ear to determine the veteran's 
level of disability from hearing loss in his right ear.  
38 C.F.R. §§ 3.383, 4.85(f).

38 U.S.C.A. § 1160(a)(3) provides that where a veteran has 
deafness compensable to a degree of 10 percent or more in one 
ear as a result of service-connected disability and deafness 
in the other ear as the result of service connected 
disability not the result of the veteran's willful 
misconduct, the non-service connected ear will be rated as 
service connected.  38 U.S.C.A. § 1160(a)(3) (West 2002 & 
Supp. 2008).

The veteran was afforded a VA examination in April 2005.  At 
that time, the veteran reported having had a gradual onset of 
hearing loss since the 1960's.  The veteran also noted having 
whistling in his ears at least once a month.  The examiner 
indicated that the whistling in the ears was consistent with 
normal air function and not considered true tinnitus.  
Audiological testing revealed decibel level readings of 35, 
60, 75, and 85 in the right ear, and 55, 65, 100, and 105+ in 
the left ear at 1000, 2000, 3000, and 4000 Hertz.  Speech 
recognition testing was 94 percent in the right ear and 94 
percent in the left ear.  As a special circumstance has been 
demonstrated based upon the veteran having decibel level 
readings of 55 or more, the veteran is shown to have level 
VII hearing in his left ear using Table VIa.  

It was the examiner's impression that the veteran had mild to 
profound mixed hearing loss (conductive component between 250 
and 1000 Hertz) in the right ear and moderate to profound 
mixed hearing loss in the left ear.  Speech recognition was 
excellent in both ears.  

At the time of a July 2005 VA ear examination, the veteran 
was noted to have had a recent audiogram where he was found 
to have mixed hearing loss.  He noted that his hearing had 
improved since coming to Denver.  Microscopic examination of 
the right ear revealed a large wax impaction that was 
cleaned.  The ear drum was scarred and slightly retracted.  
The attic was hollowed out a little bit but there was no 
perforation.  There was no real deep pocket and no evidence 
of active disease.  The left eardrum was scarred and 
retracted with a mastoid cavity.  

At the time of a July 2005 VA audiological evaluation, the 
veteran was noted to have decibel level readings of 35, 50, 
80, and 90 in the right ear, and 40, 65, 95, and 105 in the 
left ear, at 1000, 2000, 3000, and 4000 Hertz.  Speech 
recognition testing was 92 percent in the right ear and 92 
percent in the left ear.  This equates to level II hearing in 
the left ear.  There was no tinnitus noted.  The examiner 
indicated that the veteran had moderate to profound mixed 
hearing loss, bilaterally.  

At the time of a March 2006 VA audiological evaluation, the 
veteran was noted to have decibel level readings of 40, 55, 
90, and 95 in the right ear, and 50, 55, 80, and 90 in the 
left ear, at 1000, 2000, 3000, and 4000 Hertz.  Speech 
recognition testing was 88 percent in the right ear and 92 
percent in the left ear.  This equates to level II hearing in 
the left ear.  

At his April 2008 hearing, the veteran stated that he did not 
have a problem with the volume of hearing.  It was more the 
clarity.  He stated that if he were not looking at someone he 
would have a difficult time understanding their words.  The 
veteran noted that he did not wear his hearing aids as they 
irritated his ears.  He reported that he could hear sirens if 
he were driving.  

In this case, as noted above, applying the results from the 
VA examinations to Table VI and VIa, where appropriate, 
yields Roman numeral values of no more than VII for the left 
ear; respectively.  Applying these values to Table VII, the 
veteran's left ear hearing loss is evaluated as 
noncompensable disabling.  Under the facts of this case, the 
impairment caused by the non-service hearing loss right ear 
hearing loss may not be taken in account.

Hence, the medical evidence does not reflect that the 
veteran's level of hearing acuity warrants a compensable 
evaluation under the rating criteria.  38 C.F.R. § 4.7.

Because none of the examinations have shown left ear hearing 
loss that meets or approximates the criteria for a 
compensable evaluation, the preponderance of the evidence is 
against the claim. 

As noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.

In addition, the veteran's own opinions and statements about 
his level of hearing impairment are not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for hepatitis is dismissed.

New and material evidence having been received, the claim of 
service connection for tinnitus is reopened.

Service connection for a dental condition, identified as loss 
of teeth, is denied.  


REMAND

With regard to the issue of service connection for tinnitus, 
under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002). The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has provided competent testimony as to current 
tinnitus and a continuity of symptomatology between the 
current disability and service.  His testimony is sufficient 
to trigger VA's duty to provide an examination.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). 

With regard to his right shoulder disorder, the veteran has 
reported a worsening of his symptoms since the last 
comprehensive examination performed in April 2005.  He has 
testified that he has nightly pain and little to no function 
of the shoulder.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  An additional VA examination to determine 
the extent of any current right shoulder disorder is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  All up-to-date medical records, both 
VA and private, pertaining to tinnitus 
and the right shoulder disorder, which 
are not already part of the record, 
should be obtained for inclusion in the 
claims file.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current tinnitus.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the VA examiner 
for review.  Following examination of the 
veteran and review of the claims folder, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's current 
tinnitus, if present, is related to his 
period of service or any incident 
therein.  Complete detailed rationale is 
requested for any opinion that is 
rendered.

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and severity of his service-connected 
right shoulder disorder.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum to the report.  All 
indicated tests and studies should be 
performed, including the ranges of in 
degrees and x- rays, and all findings 
must be reported in detail.

The examiner should determine whether the 
service-connected right shoulder 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  

4.  After ensuring that all development 
is complete and all requested opinions 
are of record, readjudicate the claim.  
If any benefit is not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).




______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


